Citation Nr: 0731491	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for right ear hearing 
loss. 

4.  Whether the decision to sever connection for left ear 
hearing loss was proper.

5.  Entitlement to an initial compensable rating for left ear 
hearing loss prior to April 1, 2006. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which adjudicated the issues on appeal.  

The issue involving the propriety of the initial compensable 
disability rating for left ear hearing loss is addressed in 
the REMAND portion of the decision below and is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In a VA Form 21-4138, Statement in Support of Claim, 
submitted in December 2005, the veteran requested that he be 
scheduled for a personal hearing.  However, the veteran 
subsequently indicated that he would prefer an informal 
conference in lieu of a formal hearing.  That conference was 
held in April 2006, the report of which has been associated 
with the claims file. 


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's depression was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service. 

3.  The veteran's right ear hearing loss is related to 
acoustic trauma in service.

4.  The grant of service connection for left ear hearing loss 
was not clearly and undebatably erroneous.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303, 3.385 
(2007).

4.  Service connection for left ear hearing loss was 
improperly severed, and restoration of service connection for 
left ear hearing loss is warranted.  38 U.S.C.A. §§ 5109A, 
5112(b)(10) (West Supp 2005); 38 C.F.R. §§ 3.105(d), 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, the veteran claims that he has PTSD as a result 
of various stressors he experienced while on active duty.  
Unfortunately, the veteran's claim fails because there is no 
evidence that he has ever been diagnosed with PTSD.  In this 
regard, numerous VA and private treatment records dated from 
2001 to 2006 show treatment for various psychiatric 
disorders, including depression and anxiety.  However, none 
of these records contains a diagnosis of PTSD.  Thus, these 
treatment records provide highly probative evidence against 
the veteran's claim in that they fail to establish the 
essential element of a diagnosis of PTSD. 

Since the veteran has not been diagnosed with PTSD, his claim 
must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  In the absence of 
a PTSD diagnosis, the Board need not discuss the element 
concerning the sufficiency of his alleged stressors.  

Indeed, the only evidence that the veteran has PTSD are his 
own lay statements in support of his claim.  The veteran, 
however, is not competent to attribute his psychiatric 
symptoms to a diagnosis of PTSD.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Even assuming for discussion purposes 
that the veteran is competent in this regard, his contentions 
are outweighed by the medical records, none of which includes 
a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

II.  Depression

The veteran's service medical records make no reference to 
psychiatric problems.  Of particular relevance, a separation 
examination performed in June 1974 notes that a psychiatric 
clinical evaluation was normal.  In a report of medical 
history, the veteran also checked "NO" when asked about 
"depression or excessive worry."  The lack of psychiatric 
symptoms was also noted in a examination report dated in July 
1974 in connection with his enlistment in the Army National 
Guard.  In short, the service medical records provide highly 
probative evidence against the veteran's claim.  

The record also shows that psychiatric problems were not 
documented until many years after service.  In this regard, 
private treatment records first show complaints of anxiety in 
February 1998, approximately 24 years after his separation 
from active duty.  This 24-year period between the veteran's 
separation from active duty and the onset of psychiatric 
symptoms provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

There is also no evidence of a nexus or relationship between 
the veteran's psychiatric symptoms involving depression and 
anxiety and his period of active duty.  The Board has 
reviewed private and VA treatment records dated from 1998 
until 2006, many of which show continued treatment for both 
depression and anxiety.  However, none of these records 
includes a medical nexus opinion between these disorders and 
service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Instead, a May 2002 treatment record from Johnson 
City Internal Medicine relates the veteran's stress to the 
fact that he recently lost his job with a company he had been 
at for 17 years.  In short, the post-service medical records 
also provide highly probative evidence against the veteran's 
claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for depression.  The veteran's contentions 
in support of his claim are significantly outweighed by the 
medical evidence which shows that his depression had it onset 
many years after service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the appeal is denied.

III.  Right Ear Hearing Loss

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the veteran's service medical records show that 
he developed some right ear hearing loss disability while on 
active duty.  Audiometric testing at the time of his 
enlistment examination in November 1971 revealed normal 
hearing in his right ear, with a 15-decibel loss at the 500 
Hz level, a 5-decibel loss at the 1000 Hz level, and a zero-
decibel loss at the 2000 and 4000 Hz levels.  However, 
audiometric testing during his separation examination in June 
1974 revealed a 25-decibel loss at the 500 and 1000 Hz 
levels, a 15-decibel loss at the 2000 Hz level, and a 20-
decibel loss at the 3000 and 4000 Hz levels.  

Although these findings do not meet the criteria for a 
hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385, they do reflect an upward trend during his two years 
while on active duty.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court held that, even though disabling hearing 
loss may not be demonstrated at separation, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  Id. (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)). Cf. 38 C.F.R. § 3.385.

The record also includes a medical opinion that the veteran 
has a current right ear hearing loss disability related to 
in-service acoustic trauma.  In July 2005, a VA audiologist 
reviewed the veteran's claims file and conducted an 
audiological evaluation, which revealed a right hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  Although the 
audiologist concluded that the pure tone findings were 
suprathresholed and therefore not reliable, the Board notes 
that a subsequent VA audiological evaluation performed in 
August 2005 also revealed a right ear hearing loss disability 
for VA purposes, and was considered reliable.  

The July 2005 audiological evaluation report also includes 
the following medical opinion: "I feel that it is as least 
as likely as not that the veteran's hearing loss and tinnitus 
are related to his military nose exposure."  

The Board notes that the August 2005 audiological evaluation 
report includes a medical opinion that the veteran's hearing 
loss is not related to service.  This opinion is based on the 
audiometric test performed just 24-days after the veteran's 
separation from active duty during an Army National Guard 
induction examination, which revealed a zero-decibel loss at 
all Hz levels except for a 5-decibel loss at the 4000 Hz 
level. 

The determination of this case hinges on whether the Board 
accepts the findings contained in the audiometric test of 
June 1974, which show some level of decreased hearing during 
service, or the findings contained in the audiometric test of 
July 1975, which show no hearing loss just 24 days after 
service.  Since there is no way to determine which test is 
reliable, the Board will resolve all reasonable doubt in the 
veteran's favor and accept the findings contained in the June 
1974 report.

With respect to the doctrine of reasonable doubt, the Court 
has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert, 1 Vet. App. at 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Therefore, with resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
right ear hearing loss is warranted.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue).  According, service connection for 
right ear hearing loss is granted. 

IV.  Left Ear Hearing Loss

The RO initially granted service connection for left ear 
hearing loss before severing service connection in a 
subsequent rating action.  Therefore, the issue on appeal is 
whether the decision to sever connection for left ear hearing 
loss was proper.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(d).  "Clear and 
unmistakable error" is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

Although the same standards apply in a determination of CUE 
error in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-
43 (1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

In this case, in an April 2004 rating decision, the RO 
granted service connection and assigned a noncompensable 
(zero percent) rating for left ear hearing loss, effective 
November 2003.  The RO based its decision on the fact that 
the veteran's service medical records revealed that he had 
developed a left ear hearing loss disability while on active 
duty.  

The veteran's service medical records revealed normal hearing 
in his left ear upon entering service in November 1971.  
Audiometric testing at that time revealed a 5-decibel loss at 
the 500 Hz level, a zero-decibel loss at the 1000 and 2000 Hz 
levels, and a 15-decibel loss at the 4000 Hz level.  However, 
audiometric testing during his separation examination in June 
1974 revealed a hearing loss disability for VA purposes, with 
a 35-decibel loss at the 500 and 2000 Hz levels and 30-
decibel loss at the 1000 Hz level.  See 38 C.F.R. § 3.385.  
Based on these findings, the RO, in April 2004, concluded 
that the veteran had developed a left ear hearing loss 
disability while on active duty. 

In an August 2005 rating decision, however, the RO proposed 
to sever service connection for left ear hearing loss based 
on the National Guard induction examination report, dated 
just 24 days after his separation from active duty, which 
revealed a zero-decibel loss at all pure tone thresholds.  
The RO also based its decision to sever service connection on 
the August 2005 VA audiological evaluation report, which 
includes a medical opinion that the veteran's hearing loss is 
unrelated to service.  This opinion, however, was based on 
the National Guard induction examination report.  

In a January 2006 rating decision, the RO severed service 
connection for left ear hearing loss, effective April 1, 
2006.  The veteran disagreed with that decision in an 
informal conference report dated in April 2006, which 
constitutes a timely notice of disagreement.  38 C.F.R. §§ 
20.201, 20.302 (2007).  The Board notes that the RO has 
failed to issue a statement of the case (SOC), which 
generally requires a remand so that the RO can issue a proper 
SOC to allow the appellant an opportunity to perfect an 
appeal.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  However, 
since the Board finds that the severance of service 
connection for left ear hearing loss was improper, a remand 
to ensure compliance with such procedural requirements would 
unnecessarily delay the grant to which the veteran is 
entitled by law.  

After carefully reviewing the evidence of record, the Board 
finds that the RO improperly severed service connection for 
left ear hearing loss; therefore, restoration of service 
connection for left ear hearing loss is warranted.  The 
rationale for restoring service connection for left ear 
hearing loss is the same rationale for granting service 
connection for right ear hearing loss, as previously 
discussed.  

In granting service connection for right ear hearing loss, 
the issue depended on whether one accepts the findings 
contained in the audiometric test of June 1974, which clearly 
shows a hearing loss disability for VA purposes at his 
separation examination, or the findings contained in the 
audiometric test of July 1975, which shows no hearing loss 
just 24 days after service.  Since there is no way to 
determine which test is reliable, the RO's decision in April 
2004 to grant service connection for left ear hearing loss 
did not involve CUE.  In other words, it was debatable as to 
whether the veteran's left ear hearing loss developed in 
service.  

Beyond this fact, the Board must not that the veteran's 
service in the artillery would lead a reasonable person to 
believe that the veteran was exposed to very loud noise 
during his active service, supporting this claim.

The Board also points out that the grant of service 
connection for left ear hearing loss could not have been 
based on CUE in light of the fact that a VA examiner, in July 
2005, concluded that "it is as least as likely as not that 
the veteran's hearing loss and tinnitus are related to his 
military nose exposure."  Although this opinion was not 
before the RO at the time it granted service connection for 
left ear hearing loss in April 2004, reviewable evidence in a 
severance claim is not limited to that which was before the 
RO in making its initial service connection award.  See 
Daniels, 10 Vet. App. at 480 (1997).

The burden of proof necessary to sever service-connected is 
upon the Government.  In this instance, although the 
audiometric test performed in July 1975 suggests that the 
veteran's left ear hearing loss may not have developed in 
service, this report is only one piece of evidence, which has 
been contradicted by other evidence of record.  Accordingly, 
the Board concludes that the RO did not commit CUE in April 
2004 by granting service connection for left ear hearing 
loss.  The Board must therefore conclude that the January 
2006 rating decision, wherein the RO severed service 
connection for left ear hearing loss, was not proper.  Thus, 
restoration of service connection for left ear hearing loss 
is warranted.  38 C.F.R. § 3.105(d).

V.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in December 2003, November 2005, and 
June 2006: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board also finds that a VA examination is not necessary 
to determine whether he has PTSD or whether his depression is 
related to service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no medical evidence that the veteran 
has ever been diagnosed with PTSD.  In addition, the 
veteran's depression was first diagnosed many years after 
service and has not been linked by competent medical evidence 
to service.  Under these circumstances, the standards of 
McLendon have not met in this case. Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for depression is denied. 

Service connection for right ear hearing loss is granted. 

Service connection for left ear hearing loss is restored.


REMAND

The veteran appealed the initial noncompensable rating 
assigned for his service-connected left ear hearing loss 
disability.  Since the RO severed service connection for this 
disability, effective April 1, 2006, the issue was 
entitlement to an initial compensable rating for left ear 
hearing loss prior to April 1, 2006. 

By virtue of this decision, however, the RO has restored 
service connection for left ear hearing loss.  The Board has 
also granted service connection for right ear hearing loss.  
Therefore, the Board finds that the veteran should be 
afforded a VA audiological evaluation to determine the 
severity of his service-connected bilateral hearing loss 
disability.

Accordingly, the case is remanded for the following action:

1.  The veteran should be examined by a 
VA audiologist to determine the nature 
and severity of his bilateral hearing 
loss disability.  All necessary tests and 
studies should be conducted, to include 
an audiological evaluation.  A complete 
rationale for any opinion expressed must 
be provided.

2.  When the development requested has 
been completed, the RO should adjudicate 
the issue concerning an increased initial 
disability rating for bilateral hearing 
loss.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


